
	
		I
		111th CONGRESS
		1st Session
		H. R. 3835
		IN THE HOUSE OF REPRESENTATIVES
		
			October 15, 2009
			Mr. Holt introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend the National Voter Registration Act of 1993 and
		  the Help America Vote Act of 2002 to strengthen protections against the
		  wrongful removal of individuals from the official list of eligible voters and
		  the wrongful denial of applications for voter registration, and for other
		  purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Protection Against Wrongful Voter
			 Purges Act.
		2.Notice and Review
			 Requirements for Removal of Individuals From Official List of Eligible Voters
			 by Reason Other Than Change of Residence
			(a)In
			 GeneralSection 8 of the National Voter Registration Act of 1993
			 (42 U.S.C. 1973gg–6) is amended—
				(1)by redesignating
			 subsection (j) as subsection (k); and
				(2)by inserting after
			 subsection (i) the following new subsection:
					
						(j)Notice and
				Review Requirements for Removal of Individuals From List of Eligible Voters by
				Reason Other Than Change of Residence
							(1)Minimum notice
				prior to removal
								(A)In
				generalIn addition to any other requirements applicable under
				this section, a State may not remove a registrant from the official list of
				eligible voters for an election for Federal office by reason other than death
				or a change of residence unless the State provides the registrant with a notice
				of removal meeting the requirements of subparagraph (B) not later than 30 days
				before the date of the election.
								(B)Requirements for
				noticeThe notice required under this subparagraph shall be sent
				by forwardable mail, and shall include the following:
									(i)A
				statement that the State intends to remove the registrant from the official
				list of eligible voters for elections for Federal office.
									(ii)A description of the reasons for removal,
				including (in the case of an individual proposed to be removed by reason of
				criminal conviction) sufficient identifying information on the criminal
				conviction alleged to be the basis for removal to enable the registrant to
				determine whether the registrant was convicted of the offense cited in the
				notice, or (in the case of an individual proposed to be removed by reason of
				mental incapacity) sufficient identifying information on the judicial
				determination of mental incapacity alleged to be the basis for removal to
				enable to registrant to determine whether the registrant was adjudged to be
				mentally incapacitated.
									(iii)A statement that
				the registrant may obtain a review of the removal from an appropriate State
				election official in accordance with paragraph (2).
									(iv)A
				postage pre-paid and pre-addressed envelope and a clear list of contact
				information for the appropriate State election official that includes a mailing
				address, telephone number, and fax number.
									(2)Review of
				decision to remove
								(A)In
				generalA registrant who
				receives a notice of removal under paragraph (1) may submit a written request
				to a designated State election official to withdraw the notice and retain the
				registrant on the official list of eligible voters, and may include in the
				request such information and evidence as the registrant considers appropriate
				to show that the registrant is not subject to removal from the list under State
				law, including information and evidence showing that the registrant was not
				convicted of the criminal offense cited in the notice or that the period of
				ineligibility imposed as the result of a conviction of a criminal offense has
				expired (in the case of an individual proposed to be removed by reason of
				criminal conviction) or that the registrant was not adjudged to be mentally
				incapacitated as cited in the notice or that the incapacity has since been
				invalidated, withdrawn, or rescinded (in the case of an individual proposed to
				be removed by reason of mental incapacity).
								(B)Response by
				StateNot later than 10 days after receiving a request from a
				registrant under subparagraph (A), the State shall review the information and
				evidence included and accept or reject the request, and shall notify the
				registrant in writing of its decision.
								(3)Special rules
				for removal by reason of death of registrantIn the case of an
				individual proposed to be removed by reason of death—
								(A)the notice of
				removal under paragraph (1) shall be addressed to the occupant of the most
				recent address of the registrant in the records of the appropriate State
				election official;
								(B)the notice shall
				include a statement that the occupant should notify the appropriate State
				election official immediately if the notice of the registrant’s death is in
				error;
								(C)if the notice of
				removal was issued in error, the registrant may submit a written request under
				paragraph (2) to withdraw the notice and retain the registrant on the official
				list of eligible voters; and
								(D)if the registrant
				submits such a written request, the State shall notify the registrant of the
				decision made under paragraph (2)(B) with respect to the request.
								(4)Opportunity to
				cast provisional ballotAny registrant who receives a notice of
				removal under paragraph (1) and believes that the removal decision was made in
				error shall be permitted to cast a provisional ballot in an election for
				Federal office in accordance with section 302(a) of the Help America Vote Act
				of 2002, and the vote cast by such a ballot shall be counted in the election
				(in accordance with the standards and procedures of such section) if it is
				determined that the removal decision was made in error.
							(5)No expansion of
				grounds for removalNothing
				in this subsection may be construed to require or authorize the establishment
				of any grounds for the removal of a registrant from the official list of
				eligible voters for an election for Federal office which were not in effect
				prior to the enactment of this
				subsection.
							.
				(b)Adoption of
			 Voluntary Guidance Regarding Audits of Computerized ListSection
			 311 of the Help America Vote Act of 2002 (42 U.S.C. 15501) is amended by adding
			 at the end the following new subsection:
				
					(d)Voluntary
				Guidance Regarding Audits of Computerized ListNot later than October 1, 2010, the
				Commission shall adopt voluntary guidance with respect to audits of the
				Statewide computerized voter registration list required to be maintained under
				section 303 so that each State will be able to ensure that the list reflects an
				accurate and complete count of all individuals who are validly registered to
				vote in elections for Federal office in the State and is secure against
				unauthorized
				uses.
					.
			(c)Conforming
			 Amendments
				(1)National Voter
			 Registration Act of 1993Section 8 of the National Voter
			 Registration Act of 1993 (42 U.S.C. 1973gg–6) is amended—
					(A)in subsection
			 (a)(3)(B), by striking State law, and inserting State law
			 and consistent with the requirements of subsection (j),;
					(B)in subsection
			 (a)(4)(A), by striking the semicolon at the end and inserting and ,
			 consistent with the requirements of subsection (j);;
					(C)in the heading for
			 subsection (d), by inserting after Rolls the following:
			 by Reason of Change of
			 Residence; and
					(D)in subsection
			 (i)(2), by inserting after subsection (d)(2) the following:
			 and all persons to whom notices described in subsection
			 (j).
					(2)Help America
			 Vote Act of 2002Section 303(a) of the Help America Vote Act of
			 2002 (42 U.S.C. 15483(a)) is amended—
					(A)in paragraph
			 (2)(A)(i), by striking and (e) and inserting (e), and
			 (j); and
					(B)in paragraph
			 (4)(B), by striking Safeguards and inserting In addition
			 to meeting the applicable notice and review requirements of section 8 of the
			 National Voter Registration Act of 1993, safeguards.
					(d)Rule of
			 ConstructionNothing in this section or any amendment made by
			 this section may be construed—
				(1)to affect the
			 right of any individual to cast a provisional ballot under section 302(a) of
			 the Help America Vote Act of 2002; or
				(2)to prohibit any
			 State from providing individuals threatened with removal from the official list
			 of eligible voters in the State with greater protections than those required
			 under section 8(j) of the National Voter Registration Act of 1993 (as added by
			 subsection (a)).
				(e)Effective
			 DateThe amendments made by this section shall apply with respect
			 to the regularly scheduled general election for Federal office in November 2010
			 and each succeeding election for Federal office.
			3.Procedures for
			 Removal of Individuals From Official List of Eligible Voters by Reason of
			 Change of Residence
			(a)Permitting
			 Removal at Request of Individual Only in Case of Specific Written Request or
			 Verified Registration in a New JurisdictionSection 8(a)(3) of the National Voter
			 Registration Act of 1993 (42 U.S.C. 1973gg–6(a)(3)) is amended—
				(1)in subparagraph
			 (A), by striking the request and inserting the specific
			 written request;
				(2)by redesignating
			 subparagraph (C) as subparagraph (D); and
				(3)by inserting after
			 subparagraph (B) the following new subparagraph:
					
						(C)upon verification by the State that the
				registrant has registered in a new jurisdiction (in accordance with subsection
				(d)(3)).
						.
				(b)Requiring Match
			 of Registration Information in New JurisdictionSection 8(d) of such Act (42 U.S.C.
			 1973gg–6(d)) is amended—
				(1)in paragraph (1),
			 by striking unless and inserting unless (subject to
			 paragraph (4));
				(2)by redesignating paragraph (3) as paragraph
			 (4); and
				(3)by inserting after
			 paragraph (2) the following new paragraph:
					
						(3)A State may not remove the name of a
				registrant on the ground that the registrant has registered in a new
				jurisdiction unless the State verifies the registration in the new jurisdiction
				by matching the registrant’s existing registration information with the
				registrant’s registration information from the new jurisdiction, including
				matching the registrant’s full name (taking into account common variations in
				first names, middle initials and middle names, and documented differences in a
				maiden name), date of birth, and the unique number used to identify the
				registrant for purposes of section 303(a)(5) of the Help America Vote Act of
				2002.
						.
				(c)Procedure for
			 Handling Returned Registration MailingsSection 8 of such Act (42
			 U.S.C. 1973gg–6), as amended by section 2(a), is amended—
				(1)by redesignating
			 subsection (k) as subsection (l); and
				(2)by inserting after
			 subsection (j) the following new subsection:
					
						(k)Procedure for
				Handling Returned Registration Mailings
							(1)Evidence of
				change to residence in new jurisdictionIf a disposition notice
				described in subsection (a)(2), a voter registration card, a notice of location
				of a polling place or notice of precinct assignment, or any other voter
				registration or voting information mailed by the registrar to the registrant is
				returned to the registrar as undeliverable with no forwarding address or with a
				permanent forwarding address outside of the registrar’s jurisdiction, the
				registrar shall deem such returned mailing as evidence that the registrant may
				have changed residence to a place outside the registrar’s jurisdiction, and
				shall use the notice procedure described in subsection (d)(2) to confirm the
				change of address.
							(2)Evidence of
				change to residence in same jurisdictionIf any mailing described
				in paragraph (1) is returned to the registrar with a permanent forwarding
				address inside the registrar’s jurisdiction, the registrar shall deem such
				returned mailing as evidence that the registrant may have changed residence to
				a place within the registrar’s jurisdiction, and shall correct the registration
				records in accordance with subsections (c)(1)(B)(i) and
				(f).
							.
				(d)Effective
			 DateThe amendments made by this section shall apply with respect
			 to the regularly scheduled general election for Federal office in November 2010
			 and each succeeding election for Federal office.
			4.Standard for
			 Review of Removal Actions
			(a)StandardSection 8 of the National Voter
			 Registration Act of 1993 (42 U.S.C. 1973gg–6), as amended by sections 2(a) and
			 3(c), is amended—
				(1)by redesignating
			 subsection (l) as subsection (m); and
				(2)by inserting after
			 subsection (k) the following new subsection:
					
						(l)Standard for
				Review of Removal ActionsIf
				any registrant who is subject to removal from the official list of eligible
				voters requests that the appropriate election official review the removal, the
				removal shall not take effect unless the official demonstrates by clear and
				convincing evidence that the registrant was properly removed under this
				Act.
						.
				(b)Effective
			 DateThe amendments made by this section shall apply with respect
			 to the regularly scheduled general election for Federal office in November 2010
			 and each succeeding election for Federal office.
			5.Contents and Treatment
			 of Voter Registration Forms
			(a)Opportunity to
			 Correct Incomplete FormsSection 303(b)(4)(B) of the Help America
			 Vote Act of 2002 (42 U.S.C. 15483(b)(4)(B)) is amended by striking to
			 answer the question included on the mail voter registration form pursuant to
			 subparagraph (A)(i) and all that follows and inserting the following:
			 to provide any information required on any voter registration form used
			 by the State under section 6 of the National Voter Registration Act of 1993,
			 the registrar shall notify the applicant of the failure and provide the
			 applicant with an opportunity to complete the form in a timely manner to allow
			 for the completion of the registration form prior to the next election for
			 Federal office..
			(b)Prohibiting
			 Requirement To Provide Additional Information Relating to Age and
			 CitizenshipSection 303(b)(4) of such Act (42 U.S.C. 15483(b)(4))
			 is amended by adding at the end the following new subparagraph:
				
					(C)Prohibiting
				requirement to provide additional informationA State must accept, in lieu of requiring
				an applicant to provide any documentation of citizenship or age as a condition
				of registering to vote, the applicant’s checking of the applicable boxes
				required under clauses (i) and (ii) of subparagraph (A) and attesting under
				penalty of perjury to all applicable eligibility requirements (including age
				and citizenship), as required by section 9(b)(2) of the National Voter
				Registration Act of 1993 (42 U.S.C.
				1973gg–7(b)(2)).
					.
			(c)Completed
			 National Form Deemed Complete For All StatesSection 303(b) of
			 such Act (42 U.S.C. 15483(b)) is amended—
				(1)by redesignating
			 paragraph (5) as paragraph (6); and
				(2)by inserting after
			 paragraph (4) the following new paragraph:
					
						(5)Completed
				national form deemed complete for all StatesIf an applicant for voter registration in a
				State submits a voter registration application form which contains all of the
				information required to be provided under the mail voter registration form
				developed by the Commission under section 9(a)(2) of the National Voter
				Registration Act of 1993 (whether the form submitted by the applicant is the
				form developed by the Commission or another form developed and used by the
				State under section 6(a) of the National Voter Registration Act of 1993), the
				State may not refuse to register the applicant as a voter on the ground that
				the applicant failed to complete the
				form.
						.
				6.Prohibiting Delay
			 or Denial of Registration on Grounds of Failure to Match Information
			(a)Information
			 Required To be Provided in ApplicationSection 303(a)(5)(A) of the Help America
			 Vote Act of 2002 (42 U.S.C. 15483(a)(5)(A)) is amended—
				(1)by amending clause
			 (i) to read as follows:
					
						(i)In
				generalExcept as provided in
				clause (ii), notwithstanding any other provision of law, an application for
				voter registration for an election for Federal office shall require the
				applicant to include—
							(I)in the case of an applicant who has been
				issued and has available at the time of registration a current and valid
				driver's license, the applicant's driver's license number; or
							(II)in the case of any other applicant (other
				than an applicant to whom clause (ii) applies), the last 4 digits of the
				applicant's social security number.
							;
				and
				(2)by striking clause
			 (iii).
				(b)No Effect on
			 Registration Due to Failure To MatchSection 303(a)(5)(B) of such
			 Act (42 U.S.C. 15483(a)(5)(B)) is amended by adding at the end the following
			 new clause:
				
					(iii)No effect on
				registration due to failure to matchA State may not refuse to accept an
				individual’s application for voter registration, delay the processing of such
				an application, or refuse to register the individual solely on the grounds that
				the information provided by the individual for purposes of the database of the
				Statewide voter registration system under this paragraph does not match
				information contained with respect to the individual in the database of the
				State motor vehicle authority, the Commissioner of Social Security, or any
				other governmental entity, except that the State may require (in a uniform and
				nondiscriminatory manner) the individual to meet the requirements of subsection
				(b)(2) in the same manner as an individual described in subsection
				(b)(1).
					.
			7.Effective
			 DateSection 303(d)(2) of the
			 Help America Vote Act of 2002 (42 U.S.C. 15483(d)(2)) is amended—
			(1)in subparagraph
			 (A), by striking Each State and inserting Except as
			 provided in subparagraph (C), each State;
			(2)in subparagraph
			 (B), by striking The provisions and inserting Except as
			 provided in subparagraph (C), the provisions; and
			(3)by adding at the
			 end the following new subparagraph:
				
					(C)Delayed
				effective date for certain provisionsTo the extent that any provision of
				subsection (a) or subsection (b) was amended by the Protection Against Wrongful
				Voter Purges Act, such provision shall apply with respect to the regularly
				scheduled general election for Federal office held in November 2010 and each
				succeeding election for Federal
				office.
					.
			
